Citation Nr: 1440431	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968.  A May 1971 service record notes that the Veteran's DD-214 would be corrected to reflect that the Veteran has been awarded the Purple Heart and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

In December 2009 the Veteran contacted the Board and withdrew his request for a hearing before a Veterans Law Judge (VLJ). 

The Veteran's claim was remanded by the Board in July 2011.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

The Veteran has permanent and total service-connected disability that produces the equivalent of the loss of use of the right lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing benefits have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran asserts that he requires the use of a wheelchair and an ankle brace to get around due to his service-connected disabilities.  He maintains that his bilateral polyneuropathy, leg weakness, right foot partial amputation, right foot drop, and his organic brain disease from a shrapnel blast, cause him problems with locomotion and balance such that he meets the VA criteria for a certificate for specially adapted housing.

As explained below, the Board finds that the Veteran has permanent and total service-connected disability that produces the equivalent of the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace, or a wheelchair, and the Veteran is entitled to a certificate for specially adapted housing.

Service connection is in effect for PTSD with history of chronic brain disorder due to trauma, evaluated as 70 percent disabling; right frontal cranioplasty, evaluated as 50 percent disabling; loss of use of the right foot with paralysis of right anterior tibial nerve and right transmetatarsal amputation, evaluated as 40 percent disabling; bladder dysfunction, evaluated as 20 percent disabling; right arm shell fragment wound, evaluated as 10 percent disabling; right thorax shell fragment wound, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; seizure disorder, evaluated as 10 percent disabling; right foot transmetatarsal amputation, evaluated as 10 percent disabling; right ankle degenerative joint disease (DJD), evaluated as 10 percent disabling; left patellofemoral syndrome, evaluated as 10 percent disabling; chronic left ankle strain, evaluated as 10 percent disabling; right patellofemoral syndrome, evaluated as 10 percent disabling; right optic nerve injury, evaluated as 0 percent disabling; forehead scar, evaluated as 0 percent disabling; right lower leg scar, evaluated as 0 percent disabling; and sexual dysfunction, evaluated as 0 percent disabling. 

A June 2009 VA examination report notes that as a result of his in-service shrapnel injury of the head, the Veteran reported memory loss, persisting headaches, as well as weakness and numbness of the right arm and leg.  He also reported dizziness/vertigo.  Examination revealed right upper motor neuron facial weakness.  The Veteran had a spastic right arm and spastic right leg, with accompanying weakness.  The Veteran had sensory impairment in the right arm and right leg and he used a brace on his right leg to avoid a foot drop.  The examiner stated that the Veteran had a limited ability to walk due to his right leg weakness.  It was noted that the Veteran spent most of his time in a wheelchair, and the used it exclusively when he left his home. 

An August 2009 VA medical record appears to show that there has been some VA assistance provided in getting a wheelchair for the Veteran and a lift for his home.  It appears an award was made through the Home Improvement and Structural Alterations (HISA) program.

On VA examination in November 2011 the Veteran reported swelling and intermittent pain in the knees, as well as difficulty bending.  He reported pain under the ball of his left foot.  He stated that he had right lower extremity and right upper extremity weakness secondary to traumatic brain injury (TBI).  The right foot had lisfranc type amputation.  The Veteran reported decreased patchy distribution of sensation changes of the right lower extremity.  Although the examiner stated that she did not see why the Veteran would need a wheelchair for issues other than low back pain, she noted that the Veteran needed a right ankle brace for ambulation.  

In a January 2012 addendum, the November 2011 VA examiner stated that the Veteran requires bracing for his right lower extremity.  

The Veteran was provided another VA examination in February 2012.  The Veteran reported that he had developed partial seizures due to the shrapnel wound to his skull.  The Veteran reported that he has some weakness and ongoing numbness in the right upper and right lower extremities.  Examination revealed objective findings of a slight right arm and leg weakness.  There was bilateral lower extremity sensory polyneuropathy consistent with side effects of long term Dilantin use.  The examiner opined that the Veteran's seizure disorder and mild peripheral neuropathy would affect the function of balance or propulsion, but would not preclude locomotion.  The examiner further noted that the Veteran had a right foot amputation and that the combination of the Veteran's neuropathy, his right-sided problems stemming from his spinal cord injury, and the amputation of his foot combined to make balance and walking difficult.  He noted that a wheelchair is advisable, but does not preclude locomotion.  

The Board recognizes that the file includes some medical evidence that indicates that the Veteran does not meet the criteria for special adapted housing.  However, the Board finds that when all doubt is held in favor of the Veteran, the evidence is at least in equipoise that the Veteran meets the criteria for special adapted housing.  The Board finds that the Veteran has permanent and total service-connected disability due to the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace.  This is shown by the Veteran's right lower extremity disabilities that include partial amputation of the right foot, right foot drop (paralysis of tibial nerve), right ankle and knee degenerative joint disease, and right lower extremity weakness.  Additionally, the Veteran has right upper extremity weakness and balance difficulties due to his service-connected TBI.  Finally, the Board notes that a VA examiner has indicated that the Veteran requires a right ankle brace for locomotion.  Accordingly, the Board finds that the Veteran has met one of the criteria of 38 C.F.R. § 3.809 and that the award of a certificate of eligibility for financial assistance in the purchase of specially adapted housing is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


